IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JASON D. RESER,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-4559

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 17, 2016.

An appeal from the Circuit Court for Leon County.
Terry P. Lewis, Judge.

Jeffrey E. Lewis, Criminal Conflict & Civil Regional Counsel, Region One, and
Melissa J. Ford, Assistant Regional Conflict Counsel, Tallahassee, for Appellant;
Jason D. Reser, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, BILBREY, and M.K. THOMAS, JJ., CONCUR.